                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 HAROLD D. ISAAC,                                   )
                                                    )
                 Plaintiff,                         )
                                                    )
           v.                                       )          No. 1:19-cv-00173-NAB
                                                    )
 MISSOURI DEPARTMENT                                )
 OF CORRECTIONS, et al.,                            )
                                                    )
                  Defendants.                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on its own motion. On November 19, 2019, the Court

ordered plaintiff to file an amended complaint. (Docket No. 5). The Court also ordered plaintiff to

either submit a motion for leave to proceed in forma pauperis or pay the filing fee. Plaintiff was

given thirty days in which to comply. He has not responded. Therefore, for the reasons discussed

below, this action will be dismissed without prejudice. See Fed. R. Civ. P. 41(b).

                                              Discussion

        Plaintiff is a pro se litigant currently incarcerated at the Potosi Correctional Center in

Mineral Point, Missouri. On September 30, 2019, he filed a document with the Court that was

construed as a civil complaint pursuant to 42 U.S.C. § 1983. (Docket No. 1). The complaint was

handwritten and not on a Court form. Plaintiff also failed to either pay the filing fee or file a motion

to proceed in forma pauperis.

        On November 19, 2019, the Court directed plaintiff to file an amended complaint on a

Court form. (Docket No. 5). The order contained instructions for plaintiff to follow in drafting his

amended complaint. The Court further directed plaintiff to either pay the filing fee or file a motion

to proceed in forma pauperis. In order to aid plaintiff, he was sent copies of the Court’s prisoner
civil rights complaint form, and a copy of the Court’s motion to proceed in forma pauperis form.

Plaintiff was given thirty days to comply. He was advised that failure to comply would result in

the dismissal of this action without prejudice and without further notice.

        On December 12, 2019, mail sent to plaintiff was returned as undeliverable. (Docket No.

6). The Clerk of Court resent the order to plaintiff’s new address.

        The thirty days given to plaintiff to comply with the Court’s order has expired. Indeed,

significantly more than thirty days have elapsed since the Court’s order was resent to plaintiff on

December 12, 2019. Despite being given more than thirty days to respond, plaintiff has not

submitted an amended complaint. He has also failed to either pay the filing fee or file a motion to

proceed in forma pauperis. Furthermore, plaintiff has not filed a motion seeking an extension of

time.

        Under Rule 41(b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that a

district court may dismiss a pro se litigant’s action for failure to comply with a court order on its

own initiative). Because plaintiff has not complied with the Court’s November 19, 2019 order, or

filed any sort of motion seeking an extension of time in which to comply, the Court will dismiss

this action without prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of November 19, 2019. See Fed. R. Civ. P. 41(b). A separate

order of dismissal will be entered herewith.

        IT IS FURTHER ORDERED that this dismissal will not constitute a “strike” under 28

U.S.C. § 1915(g).


                                                 2
       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 18th day of February, 2020.




                                                CATHERINE D. PERRY
                                                UNITED STATES DISTRICT JUDGE




                                                3
